



Exhibit 10.23
        
Participant:
 
Date of Grant:
 
Date of Grant value of Deferred Cash Award:
 
Date of Grant value of Restricted Stock Units:
 
“Identified Staff” under CRD IV?
 



SANTANDER CONSUMER USA HOLDINGS INC. OMNIBUS INCENTIVE PLAN
(AMENDED AND RESTATED EFFECTIVE AS OF JUNE 16, 2016)
FORM OF AWARD AGREEMENT
This AWARD AGREEMENT (“Award Agreement”), dated as of the Date of Grant
reflected in the chart above, is made by and between Santander Consumer USA
Holdings Inc., a Delaware corporation (the “Company”), and the Participant
reflected in the chart above.
WHEREAS, the Company maintains the Santander Consumer USA Holdings Inc. Omnibus
Incentive Plan (Amended and Restated Effective as of June 16, 2016) (the
“Plan”), which provides for the grant of equity and cash compensation awards.
WHEREAS, the Company’s Compensation Committee (the “Committee”) has determined
that it would be in the best interests of the Company and its Stockholders to
grant the Participant an award under the Plan, in satisfaction of the
Participant’s annual bonus for the 2018 performance year (except for the
immediate cash portion of such bonus, which will be provided separately).
WHEREAS, the portion of the Participant’s annual bonus for the 2018 performance
year that is payable immediately in cash shall not be covered under this Award
Agreement, and shall instead be provided separately.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Award Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, for themselves and their successors and assigns, hereby agree as
follows:
1.
Grant of Award.



(a)Grant. The Company hereby grants to the Participant a conditional award of
deferred cash in the amount reflected in the chart above (the “Deferred Cash
Award”) and the amount of Restricted Stock Units reflected in the chart above
(the “RSUs”), on the terms and subject to the conditions set forth in this Award
Agreement and the Plan (the Deferred Cash Award and the RSUs together, the
“Award”).


(b)Incorporation by Reference, etc. The terms and conditions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Award Agreement shall be construed in accordance with the terms and
conditions of the Plan. Any capitalized term not otherwise defined in this Award
Agreement shall have the definition set forth in the Plan.


2.Earning; Forfeiture; Other Terms and Conditions.


(a)Deferred Cash Award. The Deferred Cash Award shall become earned by, and
payable to, the Participant on the terms and subject to the conditions of the
Plan and this Award Agreement, in the amounts and on the dates reflected in
Exhibit A hereto.
(b)RSUs. The RSUs shall become earned by, and payable to, the Participant on the
terms and subject to the conditions of the Plan and this Award Agreement, in the
amounts and on the dates reflected in Exhibit A hereto.





--------------------------------------------------------------------------------







3.No Stockholder Rights for RSU Holders.


(a)Until the RSUs have been settled and the underlying Shares have been
delivered to the Participant and the Participant has become the holder of record
of such Shares, the Participant shall have no rights as a Stockholder with
respect to the RSUs, including, without limitation, the right to dividends or
the right to vote.


(b)Except to the extent prohibited by applicable law, rule, or regulation (e.g.,
any applicable restrictions on “identified staff” under the European Union’s
Capital Requirements Directives, Directive 2013/36/EU) or Company policy, in
each case as determined by the Company in its sole discretion, each RSU shall be
credited with cash and stock dividends, if any, paid by the Company in respect
of one (1) Share (“Dividend Equivalents”). Dividend Equivalents shall be accrued
by the Company and credited to the Participant, and no interest shall be
credited on the amount of cash Dividend Equivalents credited to the Participant
unless determined otherwise by the Committee. Dividend Equivalents credited to
the Participant and attributable to any particular RSU (and earnings thereon, if
applicable) shall be distributed in cash (or, at the discretion of the
Committee, in Shares having a Fair Market Value equal to the amount of such
Dividend Equivalents and earnings) to the Participant upon settlement of the RSU
to which the Dividend Equivalent is attributable and, if such RSU is forfeited,
the Participant shall have no right to such Dividend Equivalents or earnings.


4.Inflation Adjustment on Deferred Cash Award Payments. Except to the extent
prohibited by applicable law, rule, or regulation (e.g., any applicable
restrictions on “identified staff” under the European Union’s Capital
Requirements Directives, Directive 2013/36/EU) or Company policy, in each case
as determined by the Company in its sole discretion, if and when each unpaid
portion of the Deferred Cash Award becomes earned and payable under Exhibit A
hereto, such portion shall be adjusted for inflation. The applied rate of
inflation shall be based on the United States Bureau of Labor Statistics
Consumer Price Index for All Urban Consumers for “all items” at the end of the
applicable deferral period, compounded each year during the deferral period. If
year-over-year inflation is negative, no adjustment shall be made to the payable
portion of the Deferred Cash Award for that period of time over which inflation
was negative.


5.Tax Withholding. As a condition to the payment of any cash or delivery of any
Shares under the Award, the Participant shall pay to the Company, or, under the
then-current tax withholding section of the Plan (Section 14(d) entitled “Tax
Withholding” as of the Date of Grant), make provisions satisfactory to the
Company for the payment of, all federal, state, local, and foreign taxes of any
kind required by law to be withheld in respect of the payment of cash in
settlement of the Deferred Cash Award or the delivery of Shares in settlement of
the RSUs; provided that, unless determined otherwise by the Committee, the
Company shall withhold Shares otherwise deliverable to the Participant upon
settlement of the RSUs to cover all taxes due for those RSUs. The Company or any
Affiliate shall have the right to withhold, or require the Participant to remit
to the Company or Affiliate, an amount sufficient to satisfy all federal, state,
local, and foreign taxes of any kind (including, without limitation, the
Participant’s FICA and SDI obligations) that the Company, in its sole
discretion, deems necessary to be withheld or remitted to comply with the Code
or any other applicable law, rule, or regulation with respect to the Award and,
if the Participant fails to do so, the Company may otherwise refuse to pay any
cash or deliver any Shares otherwise required to be provided under this Award
Agreement.


6.Non-Transferability. The Award may not, at any time, be assigned, alienated,
pledged, attached, sold, or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any such purported assignment, alienation, pledge, attachment, sale, transfer,
or encumbrance shall be void and unenforceable against the Company and its
Affiliates; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer, or encumbrance.


7.Adjustment. Upon any event described in the then-current changes in capital
structure section of the Plan (Section 15 entitled “Changes in Capital
Structure” as of the Date of Grant) occurring after the Date of Grant, the
adjustment terms and conditions of such section shall apply to the RSUs.







--------------------------------------------------------------------------------





8.Change in Control. In the event of a Change in Control occurring after the
Date of Grant, the terms and conditions of the then-current change in control
section of the Plan (Section 16 entitled “Effect of Change in Control” as of the
Date of Grant) shall apply to the Deferred Cash Award and the RSUs.


9.Miscellaneous.


(a)Waiver and Amendment. The Committee may waive any conditions or rights under,
or amend any terms of, this Award Agreement and the Award, subject to the terms
and conditions of the Plan; provided that any such waiver or amendment that
would materially impair the rights of the Participant with respect to the Award
(other than any such amendment made to comply with applicable law, including,
without limitation, Section 409A, Applicable Exchange listing standards, or
accounting rules) shall not, to that extent, be effective without the consent of
the Participant. No waiver of any right hereunder by any party hereto shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party hereto of any breach of this Award Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.


(b)Unsecured Obligation. This Award Agreement is unfunded, and even as to any
portion of the Award that becomes earned and payable, the Participant shall be
considered an unsecured creditor of the Company with respect to the Company’s
obligations, if any, to pay cash or deliver Shares under this Award Agreement.
Nothing contained in this Award Agreement, and no action taken under its terms
or conditions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between the Participant and the Company or any other
person.


(c)Notices. All notices, demands, and other communications provided for or
permitted under this Award Agreement shall be made in writing and shall be by
registered or certified first-class mail (return receipt requested), facsimile,
e-mail, courier service, or personal delivery:


if to the Company:
Santander Consumer USA Holdings Inc.
1601 Elm Street, Suite #800
Dallas, Texas 75201
Attention: Chief Human Resources Officer


and if to the Participant: at the most recent address on the records of the
Company.
All such notices, demands, and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically or electronically acknowledged, if by facsimile or e-mail.
(d)Severability. The invalidity or unenforceability of any term or condition of
this Award Agreement
shall not affect the validity or enforceability of any other term or condition
of this Award Agreement, and each other term and condition of this Award
Agreement shall be severable and enforceable to the extent permitted by law.

























--------------------------------------------------------------------------------





(e)No Rights to Service. Nothing contained in this Award Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an officer, employee, consultant, or director of the Company or its
Affiliates, or shall interfere with or restrict in any way the rights of the
Company or its Affiliates-which are hereby expressly reserved-to remove,
terminate, or discharge the Participant at any time for any reason whatsoever or
for no reason.


(f)Beneficiary. The Participant may file with the Company a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, change or revoke such designation by filing a new designation
with the Company on such form as may be prescribed by the Committee. The last
such designation received by the Company shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Company prior to the Participant’s death, and
in no event shall it be effective as of a date prior to such receipt. If no
beneficiary designation is filed by the Participant, the beneficiary shall be
deemed to be the Participant’s spouse or, if the Participant does not have a
spouse at the time of death, the Participant’s estate.


(g)Successors. The obligations and rights of the Company under this Agreement
shall be binding upon and inure to the benefit of the Company and any successor
corporation or organization resulting from the merger, consolidation, sale, or
other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company. The obligations and rights of the Participant under this Agreement
shall be binding upon and inure to the benefit of the Participant and the
beneficiaries, executors, administrators, heirs, and successors of the
Participant.


(h)Entire Agreement. This Award Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the Award, and
supersede all prior communications, representations, and negotiations with
respect thereto.


(i)Bound by the Plan and Committee Decisions. By accepting the Award, the
Participant acknowledges that the Participant has received a copy of the Plan,
has had an opportunity to review the Plan, and agrees to be bound by all of the
terms and conditions of the Plan. The authority to manage and control the
operation and administration of this Award Agreement and the Plan shall be
vested in the Committee, and the Committee shall have all powers with respect to
this Award Agreement as it has with respect to the Plan. Any interpretation of
this Award Agreement or the Plan by the Committee and any decision made by the
Committee with respect to this Award Agreement or the Plan shall be final and
binding on all persons.


(j)Section 409A. It is intended that this Award Agreement and the Award will
comply with Section 409A to the extent subject thereto, and this Award Agreement
shall be administered accordingly and interpreted and construed on a basis
consistent with such intent. Any payments under the Award that are due within
the “short-term deferral period” under Section 409A shall not be treated as
deferred compensation unless applicable law requires otherwise. For purposes of
Section 409A, each installment payment under this Award Agreement or the Plan,
or otherwise payable to the Participant, will be treated as a separate payment.
This paragraph shall not be construed as a guarantee of any particular tax
effect for the Participant’s benefits under this Award Agreement and the Company
does not guarantee that any such benefits will satisfy Section 409A or any other
section of the Code. Notwithstanding anything to the contrary in this Award
Agreement, to the extent required to avoid accelerated taxation or tax penalties
under Section 409A, amounts that would otherwise be payable and benefits that
would otherwise be provided under this Award Agreement during the six (6)-month
period immediately following the Participant’s Termination of Service shall
instead be paid on the first payroll date after the six (6)-month anniversary of
the Participant’s Termination of Service (or the Participant’s death, if
earlier). Notwithstanding the foregoing, neither the Company nor the Committee
shall have any obligation to take any action to prevent the assessment of any
additional tax or penalty on any Participant under Section 409A and neither the
Company nor the Committee shall have any liability to any Participant for such
tax or penalty.











--------------------------------------------------------------------------------





(k)Governing Law; Consent to Jurisdiction; Consent to Venue. This Award
Agreement shall be construed and interpreted in accordance with the internal
laws of the State of Delaware without regard to principles of conflicts of law
thereof, or principles of conflicts of laws of any other jurisdiction that could
cause the application of the laws of any jurisdiction other than the State of
Delaware, in each case as provided in the Plan. Subject to any applicable
arbitration or similar agreement between the Company or an Affiliate and the
Participant then in effect, for purposes of resolving any dispute that arises
directly or indirectly from the relationship of the parties evidenced by the
Award or this Award Agreement, the parties hereto hereby submit to and consent
to the exclusive jurisdiction of the State of Texas and agree that any related
litigation shall be conducted solely in the courts of Dallas County, Texas or
the federal courts for the United States for the Northern District of Texas,
where this Award Agreement is made and/or to be performed, and no other courts.


(l)Headings. The headings of the sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Award Agreement.


(m)Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.


(n)Legends. Any stock certificates for any Shares delivered under the Plan shall
be subject to such stop-transfer orders and other restrictions as the Company
may deem advisable under the rules, regulations, and other requirements of the
SEC, any Applicable Exchange, and any applicable federal or state securities
laws, and the Company may cause a legend or legends to be placed on such
certificates to make appropriate reference to such restrictions.


10.Compliance with Legal Requirements. The grant of the Award and the payment of
cash and delivery of Shares in settlement thereof, and any other obligations of
the Company under this Award Agreement, shall be subject to all applicable laws,
rules, and regulations and to such approvals by any regulatory or governmental
agency as may be required. Subject to Section 9(j) of this Award Agreement, the
Committee may postpone the payment of cash and delivery of Shares hereunder as
the Committee may consider appropriate, and may require the Participant to make
such representations and furnish such information as it may consider appropriate
in connection with the payment of cash or delivery of Shares hereunder in
compliance with applicable laws, rules, and regulations.


11.Clawback. The Award and any amounts or benefits received or outstanding under
the Plan shall be subject to potential clawback, cancellation, recoupment,
rescission, payback, reduction, or other similar action in accordance with the
terms or conditions of any applicable Company or Affiliate clawback or similar
policy or any applicable law related to such actions, as may be in effect from
time to time, including, without limitation, the requirements of (a) the
European Union’s Capital Requirements Directives, Directive 2013/36/EU, (b)
similar rules under the laws of any other jurisdiction, and (c) any policies
adopted by the Company to implement such rules or requirements. The Participant
acknowledges and consents to the Company’s application, implementation, and
enforcement of any applicable Company or Affiliate clawback or similar policy
that may apply to the Participant, whether adopted prior to or following the
Date of Grant, and any applicable law relating to clawback, cancellation,
recoupment, rescission, payback, or reduction of compensation, and agrees that
the Company may take such actions as it deems necessary to effectuate any such
policy or applicable law, without further consideration or action.


12.Restrictive Covenants. The Participant acknowledges that the grant of the
Award confers a substantial benefit upon the Participant, and, in consideration
of the Participant’s ability to receive cash and Shares under the Award and the
Participant’s receipt of confidential information, the Participant (a)
reacknowledges the terms of any Confidentiality and Restrictive Covenant
Agreement(s) (or similar agreement(s)) with the Company or any Affiliate
effective as of the Date of Grant and (b) agrees to the terms of the
Confidentiality and Restrictive Covenant Agreement attached hereto as Exhibit B
(the terms and covenants in (a) and (b) together, the “Restrictive Covenants”).
The Participant acknowledges that the Restrictive Covenants are designed, among
other things, to protect the interests of the Company in confidential and
proprietary information, trade secrets, customer and employee relationships,
orderly transition of responsibilities, and other legitimate business interests.
The Restrictive Covenants are hereby incorporated by reference as if fully set
forth herein.





--------------------------------------------------------------------------------





13.Detrimental Conduct.


(a)To the extent allowed by and consistent with applicable law and any
applicable limitations period, if it is determined at any time that the
Participant has engaged in Detrimental Conduct, in addition to any other
penalties or restrictions that may apply, the Participant shall forfeit or pay
to the Company the following:


(i)any and all outstanding portions of the Deferred Cash Award and the RSUs
granted to the Participant, including, without limitation, RSUs that have become
vested or eligible for settlement;


(ii)any cash or Shares received by the Participant in connection with the Plan
within the thirty-six (36)-month period immediately before the date the Company
determines the Participant has engaged in Detrimental Conduct; and


(iii)the profit realized by the Participant from the sale, or other disposition
for consideration, of any Shares received by the Participant within the
thirty-six (36)-month period immediately before the date the Company determines
the Participant has engaged in Detrimental Conduct.


(b)“Detrimental Conduct” means, as determined by the Company in its sole
discretion, the Participant’s serious misconduct or unethical behavior,
including, without limitation, any of the following: (i) any violation by the
Participant of a restrictive covenant agreement that the Participant has entered
into with the Company or an Affiliate (covering, for example, confidentiality,
non-competition, non-solicitation, non-disparagement, etc.) including, without
limitation, any violation of the Restrictive Covenants; (ii) any conduct by the
Participant that could result in the Participant’s Termination of Service for
Cause; (iii) the commission of a criminal act by the Participant, whether or not
performed in the workplace, that subjects, or if generally known would subject,
the Company or an Affiliate to public ridicule or embarrassment, or other
improper or intentional conduct by the Participant causing reputational harm to
the Company, an Affiliate, or a client of the Company or an Affiliate; (iv) the
Participant’s breach of a fiduciary duty owed to the Company or an Affiliate or
a client or former client of the Company or an Affiliate; (v) the Participant’s
intentional violation, or grossly negligent disregard, of the Company’s or an
Affiliate’s policies, rules, or procedures; or (vi) the Participant taking or
maintaining trading positions that result in a need to restate financial results
in a subsequent reporting period or that result in a significant financial loss
to the Company or its Affiliates.


[Remainder of page intentionally left blank.]






        

































--------------------------------------------------------------------------------





By selecting the signature button below, the Participant is signing this Award
Agreement electronically and agreeing that the Participant’s electronic
signature is the legal equivalent of a manual signature on this Award Agreement.
In addition, the Participant is agreeing to the terms and conditions of this
Award Agreement, as of the Date of Grant.














    
    




















































        



















--------------------------------------------------------------------------------





Exhibit A to Award Agreement
[Award terms and conditions]







































--------------------------------------------------------------------------------





Exhibit B to Award Agreement
CONFIDENTIALITY AND RESTRICTIVE COVENANT AGREEMENT
This Confidentiality and Restrictive Covenant Agreement (“Confidentiality
Agreement”) is entered into among Santander Consumer USA Inc. and Santander
Consumer USA Holdings, Inc. (together, “Santander Consumer”), and [Name]
(“Employee”). In exchange for the mutual promises and obligations in this
Confidentiality Agreement, Santander Consumer and Employee agree as follows:
1.No Alteration of Employment Relationship. Nothing in this Confidentiality
Agreement is intended to alter the nature of the relationship between Employee
and Santander Consumer. The terms and conditions of employment for employees
that have executed separate, specific employment agreements will continue to be
governed by such agreements except to the extent altered herein. Employment for
employees that have not signed separate, specific employment agreements remains
“at will,” and either the employee or Santander Consumer may terminate the
employee’s employment at any time, with or without notice, for any or no reason
and with or without cause. Nothing in this Confidentiality Agreement constitutes
a promise or contract of employment for any particular duration, for any
specified rate of pay, under any specified terms or conditions, or for any
specific job function.


2.Agreement to Provide Confidential Information. Employee understands and
acknowledges that Santander Consumer has invested, and continues to invest,
substantial time, money, and specialized knowledge into developing its
resources, creating a customer base, generating customer and potential customer
lists, training its employees, and improving its offerings in the field of
vehicle finance and unsecured consumer lending products. Employee understands
and acknowledges that as a result of these efforts, Santander Consumer has
created, and continues to use and create, Confidential Information (defined
below), which provides Santander Consumer with a competitive advantage over
others in the marketplace. Santander Consumer will furnish Employee with
Confidential Information related to Santander Consumer during Employee’s
service. Employee acknowledges that this Confidential Information is furnished
for the purpose of enabling Employee to access and provide service to Santander
Consumer and its customers. Employee acknowledges that Santander Consumer’s
business is to a large extent based upon Confidential Information, and that
Santander Consumer’s provision of this Confidential Information justifies the
restrictions provided for in this Confidentiality Agreement.


For purposes of this Confidentiality Agreement, “Confidential Information” means
information that Santander Consumer owns or possesses, that Santander Consumer
has developed, that it uses or that is potentially useful in its business, or
that Santander Consumer treats as proprietary, private, or confidential,
including: (a) inventions, ideas, processes, formulas, data, lists, programs,
internal memos, other works of authorship, know-how, improvements, discoveries,
trade secrets, developments, designs, and techniques relating to the business or
proposed business of Santander Consumer; (b) information regarding plans for
research, development, new products and services, marketing and selling,
business plans, budgets and unpublished financial statements, licenses, prices
and costs, suppliers, customer lists, cost structures, customer
needs/preferences, the identity of Santander Consumer’s automotive dealer
partners, and the terms of the relationship between Santander Consumer and the
automotive dealerships; and (c) information regarding the skills and
capabilities of other employees, consultants, vendors, and contractors for
Santander Consumer that it desires to protect against disclosure or competitive
use.
3.Non-Disclosure of Confidential Information. Employee will not, either during
or after Employee’s service with Santander Consumer, use or disclose such
Confidential Information for any reason other than in the performance of
Employee’s duties for Santander Consumer.


Employee’s obligation not to disclose Confidential Information does not apply to
information that: (a) is or becomes generally available to the public other than
as a result of disclosure by Employee; or (b) Employee is legally required to
disclose by law, subpoena, or judicial/regulatory process; provided, however,
that in the event Employee is legally required to disclose such information,
Employee will provide Santander Consumer with prompt notice thereof so that
Santander Consumer may, in its sole discretion, seek an appropriate protective
order.





--------------------------------------------------------------------------------





Nothing in this Confidentiality Agreement prohibits Employee from reporting an
event that Employee reasonably and in good faith believes is a violation of law
to the relevant law enforcement agency (such as the Securities and Exchange
Commission, Equal Employment Opportunity Commission, or Department of Labor), or
from cooperating in an investigation conducted by such an agency. Employee is
hereby provided notice that under the Defend Trade Secrets Act of 2016: (i) no
individual will be held criminally or civilly liable under federal or state
trade secret law for the disclosure of a trade secret (as defined in the
Economic Espionage Act of 1996) that: (A) is made in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and made solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal so
that it is not made public; and (ii) an individual who pursues a lawsuit for
retaliation by an employer for reporting a suspected violation of the law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal, and does not disclose the trade secret,
except as permitted by court order.
4.Restrictive Covenants. Employee acknowledges that: (a) during Employee’s
service with Santander Consumer, Employee will obtain Confidential Information;
(b) the Confidential Information has been developed and created by Santander
Consumer at substantial expense and the Confidential Information constitutes
valuable proprietary assets of Santander Consumer; (c) Santander Consumer will
suffer substantial damage that will be difficult to compute if Employee should
solicit or interfere with Santander Consumer’s employees, clients, customers,
vendors, or suppliers or should divulge Confidential Information relating to the
business of Santander Consumer; (d) the terms and conditions of this
Confidentiality Agreement are reasonable and necessary for the protection of
Santander Consumer’s business and the Confidential Information; (e) Santander
Consumer would not have provided Employee with Confidential Information unless
Employee agreed to be bound by the terms hereof; and (f) the terms and
conditions of this Confidentiality Agreement will not preclude Employee from
other gainful employment.


For these reasons, Employee agrees to the following restrictive covenants
designed to protect the Confidential Information:
(i)Non-Solicitation: Employee will not, during the Non-Solicitation Period,
without the prior written consent of Santander Consumer, directly or indirectly,
on Employee’s behalf or on behalf of or in conjunction with others, as a
contractor, agent, shareholder, owner, partner, director, officer, principal,
member, employee, or in any other capacity or manner whatsoever, solicit
business from, attempt to transact business with, transact business with, or
interfere with Santander Consumer’s relationship with any Customer or
Prospective Customer, vendor, supplier, or contractor of Santander Consumer.
This restriction applies only to business that is a Competing Activity.


(ii)Anti-Raiding: Employee will not, during the Anti-Raiding Period, without the
prior written consent of Santander Consumer, directly or indirectly, on
Employee’s behalf or on behalf of or in conjunction with others, as a
contractor, agent, shareholder, owner, partner, director, officer, principal,
member, employee, or in any other capacity or manner whatsoever, solicit for
employment, employ, or otherwise engage as an employee, independent contractor,
or otherwise, any person who is, or within the twelve (12)-month period
immediately preceding the date of any such activity was, an employee or
contractor engaged by Santander Consumer.



















--------------------------------------------------------------------------------





The term “Non-Solicitation Period” means during Employee’s service with
Santander Consumer and for a period of twelve (12) months following Employee’s
separation from service with Santander Consumer.
The term “Anti-Raiding Period” means during Employee’s service with Santander
Consumer and for a period of twelve (12) months following Employee’s separation
from service with Santander Consumer.
The term “Competing Activity” means any business activity that involves or is
related to providing vehicle finance or unsecured consumer lending products.
The term “Customer or Prospective Customer” means any client or customer of
Santander Consumer, or any person or entity with whom Santander Consumer has
attempted to do business, within the twenty-four (24)-month period prior to the
end of Employee’s service with Santander Consumer. This term is limited to those
clients, customers, persons, or entities: (A) with whom Employee had contact or
(B) about whom Employee received Confidential Information.
5.Remedies. Employee acknowledges that if Employee breaches any of the terms or
conditions of this Confidentiality Agreement, Santander Consumer will suffer
immediate and irreparable harm for which monetary damages alone will not be a
sufficient remedy, and that, in addition to all other remedies that Santander
Consumer may have, Santander Consumer will be entitled to seek injunctive
relief, specific performance, and any other form of equitable relief to remedy a
breach or threatened breach of this Confidentiality Agreement and to enforce the
terms and conditions of this Confidentiality Agreement. The existence of this
right will not preclude or otherwise limit the applicability or exercise of any
other rights and remedies that Santander Consumer may have at law or in equity.
Santander Consumer will further be entitled to attorneys’ fees and costs
associated with obtaining any legal or equitable remedies.


If Employee violates the restrictive covenants of this Confidentiality Agreement
and Santander Consumer brings legal action for injunctive or other relief, then
Santander Consumer will not be deprived of the benefit of the full applicable
restricted period as a result of the time involved in obtaining the relief.
Accordingly, the applicable restricted period will have the specified duration
of the applicable restricted period, and the regularly scheduled expiration date
of such restricted period will be extended by the same amount of time that
Employee is determined to have violated such covenant.
The restrictive covenants of this Confidentiality Agreement will be regarded as
divisible, and if any part of any covenant is declared invalid, unenforceable,
or void as to time, area, or scope of activities, a court with appropriate
jurisdiction will be authorized to rewrite, substitute, and enforce terms and
conditions that are valid; and the validity and enforceability of this
Confidentiality Agreement as modified will not be affected.
6.Exclusivity and Duty of Loyalty to Santander Consumer’s Interest. During
Employee’s service with Santander Consumer, Employee will:


(a)Work for the best interest of Santander Consumer and make Employee’s services
available only to Santander Consumer and not to Employee’s own account or for
any other person or entity without the prior written consent of Santander
Consumer;


(b)Not engage in any activity that conflicts or interferes with the performance
of any of the duties or responsibilities assigned to Employee by Santander
Consumer;


(c)Promptly disclose to Santander Consumer, and not divert, any business
opportunities or prospective customers of which Employee becomes aware;


(d)Promptly disclose any solicitation of any of Santander Consumer’s current,
former, or prospective customers or employees by any competitor of Santander
Consumer of which Employee becomes aware;









--------------------------------------------------------------------------------





(e)Not act to antagonize or oppose the interests of Santander Consumer; and


(f)Not take advantage of any opportunity that Employee’s position may provide to
profit beyond the agreed compensation and benefits.


7.Ownership of Work Product. Employee acknowledges that all discoveries,
concepts, ideas, inventions, know-how, innovations, improvements, developments,
methods, processes, techniques, programs, designs, plans, technical data,
software programs (including all source code, object code, specifications,
databases, designs, and documentation related to such programs), analyses,
drawings, specifications, reports, patent applications, copyrightable work and
mask work (whether or not including any Confidential Information) and all
registrations or applications related thereto, all other proprietary
information, and all similar or related information (whether or not patentable)
that relate to Santander Consumer’s actual or anticipated business, research and
development, or existing or future products or services and that are conceived,
developed, contributed to, made, or reduced to practice by Employee (either
solely or jointly with others) while engaged or employed by Santander Consumer
(including any of the foregoing that constitutes any proprietary information or
records) (“Work Product”) belong to Santander Consumer, and Employee hereby
assigns, and will assign, all of Employee’s right, title, and interest in and to
the above Work Product to Santander Consumer. Any copyrightable work prepared in
whole or in part by Employee in the course of Employee’s work for any of the
foregoing entities will be deemed a “work made for hire” under the copyright
laws, and Santander Consumer will own all rights therein. To the extent that any
such copyrightable work is not a “work made for hire,” Employee hereby assigns
and agrees to assign to Santander Consumer all right, title, and interest in and
to such copyrightable work, including copyright in and to such copyrightable
work. Employee will promptly disclose such Work Product and copyrightable work
to Santander Consumer and perform all actions reasonably requested by Santander
Consumer (whether during or after the term of Employee’s service with Santander
Consumer) to establish and confirm Santander Consumer’s ownership (including
assignments, consents, powers of attorney, and other instruments). Employee will
keep and maintain adequate and current written records of all Work Product
during Employee’s term of service with Santander Consumer. The records will be
in the form of notes, sketches, drawings, and any other format that may be
specified by Santander Consumer. The records will be available to Santander
Consumer and will remain Santander Consumer’s property at all times.


8.Return of Materials. Upon Employee’s separation from service from Santander
Consumer for any reason-or upon Santander Consumer’s request at any
time-Employee will immediately return to Santander Consumer all of Santander
Consumer’s property, including mobile phone, personal digital assistant (PDA),
keys, pass cards, credit cards, confidential or proprietary lists (including
customer, supplier, licensor, and client lists), rolodexes, tapes, laptop
computers, software, computer files, marketing and sales materials, and any
other property, record, document, or piece of equipment belonging to Santander
Consumer. Employee will not (a) retain any copies of Santander Consumer’s
property, including any copies existing in electronic form, which are in
Employee’s possession, custody, or control or (b) destroy, delete, or alter any
property of Santander Consumer, including any files stored electronically,
without Santander Consumer’s prior written consent. The obligations contained in
this paragraph will also apply to any property which belongs to a third party,
including Santander Consumer’s customers, licensors, or suppliers.


9.Employee Representations. Employee represents and warrants that: (a) Employee
has full right, power, legal capacity, and authority to enter into this
Confidentiality Agreement; (b) neither the execution and delivery of this
Confidentiality Agreement nor the performance of Employee’s duties to Santander
Consumer will breach, violate, or (whether immediately or with the lapse of time
or the giving of notice or both) constitute an event of default under, or
require any consent or the giving of any notice under, any contract or
instrument to which Employee is a party or by which Employee may be bound; and
(c) Employee has disclosed to Santander Consumer all legal obligations, if any,
owed to previous employers, and will not improperly use or disclose any
confidential information or trade secrets of any previous employers.















--------------------------------------------------------------------------------





10.Miscellaneous.


(a)Governing Law. This Confidentiality Agreement is made under and will be
construed according to the laws of the State of Texas.


(b)Construction. Should any portion of this Confidentiality Agreement be deemed
too broad to permit enforcement to its fullest extent, or should any portion of
this Confidentiality Agreement be deemed unreasonable, then said portion will be
reformed and enforced to the maximum extent permitted by law. In the event that
such portion is deemed incapable of reform, the offending language will be
severed, and the remaining terms of this Confidentiality Agreement will remain
unaffected, valid, and enforceable for all purposes.


(c)Waiver. The waiver by any party hereto of the breach of any of the terms and
conditions of, or any right under this Confidentiality Agreement, will not be
deemed to constitute the waiver of any similar right. No such waiver will be
binding or effective unless expressed in writing and signed by the party giving
such waiver.


(d)Entire Agreement. If another agreement exists between or among the parties
hereto that (i) is in effect while this Confidentiality Agreement is effective
and (ii) contains terms or conditions that conflict with any of the terms or
conditions of this Confidentiality Agreement, then the more restrictive of such
terms and conditions from the two agreements will control for the period during
which both agreements would otherwise be in effect. This Confidentiality
Agreement constitutes the entire agreement between the parties concerning the
subject matter hereof. No oral statements or prior written material not
specifically incorporated herein will be of any force or effect, and no changes
in or additions to this Confidentiality Agreement will be recognized unless
incorporated herein by written amendment, such amendment to become effective on
the date stipulated therein. Employee acknowledges and represents that in
agreeing to this Confidentiality Agreement, Employee did not rely, and has not
relied, on any communications, promises, statements, inducements, or
representation(s), oral or written, by Santander Consumer, except as expressly
contained in this Confidentiality Agreement. This Confidentiality Agreement will
be binding upon and inure to the benefit of the parties hereto and their
respective successors, heirs, legal representatives, and permitted assigns (if
any).







